FILE COPY




                                IN THE SUPREME COURT OF TEXAS
                                          -- -- -- --
                                             denied

NO. 15-0527

 HERIBERTO DE LA GARZA D/B/A
 LUDY’S ROPA USADA                                     §
 v.                                                    §
                                                                                        Hidalgo County,
 DALIA RAMIREZ D/B/A LOS BALDOS                        §
 ROPA USADA, LALO RAMIREZ D/B/A                        §
                                                                                           13th District.
 LOS BALDOS ROPA USADA, MARIA                          §
 MARTINEZ D/B/A LOS BALDOS                             §
 ROPA USADA, AND THE HEIRS OF
 JUAN FRANCISCO MARTINEZ



                                                                                       September 18, 2015

          Petitioner's petition for review, filed herein in the above numbered and styled case, having been
 duly considered, is ordered, and hereby is, denied.

                                                                                        November 6, 2015

          Petitioner's motion for rehearing of petition for review, filed herein in the above numbered and
 styled case, having been duly considered, is ordered, and hereby is, denied.


                                          

          I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do             hereby certify that the
 above and attached is a true and correct copy of the orders of the Supreme Court of Texas in the case
 numbered and styled as above, as the same appear of record in the minutes of said Court under the date
 shown.
          It is further ordered that petitioner, HERIBERTO DE LA GARZA D/B/A LUDY’S ROPA
 USADA, pay all costs incurred on this petition.
          WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this the 6th
 day of November, 2015.



                                                           Blake A. Hawthorne, Clerk

                                                           By Monica Zamarripa, Deputy Clerk